Title: To George Washington from William Bartlett, 11 June 1776
From: Bartlett, William
To: Washington, George



Sir,
Beverly [Mass.] 11th June 1776

I would beg leave to Inform your Excellency of my Procedings with Respect to the Vessels taken and Brought in here by Captne Manly, after Condemnation they where agreeable to

your Instructions Advertiz’d in the publick papers 3 weeks, I then Proceeded to the Sale, I Recieved Instructions from Your Excellency through the Hone Major Genl Ward to purchase the Ship Jenny & the Brigne Hannah for the United Colonies provided they sold very much under their Real Value the Jenny Selling for 1950£ thought it quite enough for her Therefore did not Purchase her, the Brigne Hannah I purchased for £520 have Since Deliver’d her to Capt. Bradford by order of Genl Ward, the Ship Concord sold for 930£ the Brigne Nancy 430£ Sloop Betsey for 175£ and the Sloop polly 130£ I have also sold all the Goods I think at a Very Good price.
If your Excellency thinks proper to order that the Goods Deli[vere]d Collo. Mifflin as well as the Ordinance Stores should be Valued and Transmitted me, that the sales may be Closd would be of Infinite Service to the poor Captures as well as an Encouragement to them to go again into the Service for I dont concieve their can be a Division untill I can git the amount of the whole.
I would further beg Your Excellencys Instructions Concer[n]ing paying the Captures, there where Severall Servants in the Service a Taking these prizes the masters of which Apply’s for their share of the prize money, knowing the rules of the army Respecting that Matter have Refus’d paying them untill I Recieve your Excellency’s Orders also wither any of the people who are yet left with us Belonging to any of the Above Vessells should Recieve any Wages.
This day Capt. Bradford apply’d & Informd me that he was Appointed Agent for this Colony with power to depute whom he thought proper under him therefore desird me not to act Any more in the Station which Your Excellency was pleas’d to appoint me in.
Your Excelly Orders with Respect to this or any Other affairs will be Gratefully Accepted and Punctually Obey’d By your Excelly most Obedt Hume Servt

William Bartlett


N.B. my best Complements to Colln Moylan.

